     Case 1:19-cr-00249-DAD-BAM Document 34 Filed 05/15/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   ASHLEY MICHELLE HILL

 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00249-DAD-BAM-2
12                        Plaintiff,                STIPULATION AND ORDER TO
                                                    CONTINUE REVIEW HEARING
13    vs.
14    ASHLEY MICHELLE HILL,                         DATE: June 8, 2020
                                                    TIME: 2:00 p.m.
15                        Defendant.                JUDGE: Hon. Sheila K. Oberto
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the review hearing in the above-captioned matter now set for May 18,
20   2020, may be continued until June 8, 2020, at 2:00 p.m. before the honorable Sheila K. Oberto.
21          Pretrial Services Officer Jessica McConville has updated all parties that Ms. Hill has had
22   a very minor cell phone incident at WestCare that resulted in a sanction of reduced privileges
23   within the program and that Ms. Hill did not knowingly violate any program rule. She took full
24   responsibility for her actions and resolved not to put herself in situations which could arise to
25   potential violation conduct. Additionally, she has been adjusting well to WestCare and
26   participating in additional, non-required programming such as NA meetings, parenting class, and
27   anger management. Given the above, the parties believe the review hearing can be continued to
28   Monday, June 8, 2020 at 2:00 p.m.
     Case 1:19-cr-00249-DAD-BAM Document 34 Filed 05/15/20 Page 2 of 2


 1            The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded

 2   through and including June 8, 2020, because there is good cause for the requested continuance

 3   and the ends of justice outweigh the interest of the public and the defendant in a speedy trial.

 4   Specifically, the parties agree that this continuance is necessary to permit time for the parties to

 5   engage in negotiations and for the defense to continue its investigation and preparation.

 6
 7                                                           Respectfully submitted,

 8                                                           McGREGOR W. SCOTT
                                                             United States Attorney
 9
10   DATED: May 14, 2020                            By:      /s/ Justin Gilio
                                                             JUSTIN GILIO
11                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
12
13                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
14
15   DATED: May 14, 2020                            By:      /s/ Charles J. Lee
                                                             CHARLES J. LEE
16                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
17                                                           ASHLEY MICHELLE HILL

18
19                                                ORDER

20            Pursuant to the parties’ above stipulation, the review hearing in this case shall be

21   continued to June 8, 2020, at 2:00 p.m., and good cause exists to exclude time through and

22   including June 22, 2020, pursuant to 18 U.S.C. § 3161(h)(7)(A).

23
     IT IS SO ORDERED.
24
25   Dated:     May 14, 2020                                        /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27
28

      Hill: Stipulation and Order to Continue          -2-
      Review Hearing
